USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1594                             DIANE WOJCIK, ETC., ET AL.,                               Plaintiffs, Appellants,                                          v.                          TOWN OF NORTH SMITHFIELD, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Miriam Weizenbaum with whom Amato A. DeLuca and Mandell, DeLuca  &            _________________           _______________     __________________        Schwartz, Ltd. were on brief for appellants.        ______________            Andrew B.  Prescott with  whom Steven M.  Richard and  Tillinghast            ___________________            __________________      ___________        Collins & Graham were on brief for appellees Rhode Island  Rape Crisis        ________________        Center, Inc., Marion Marceau and Carl Costanza.            Kathleen M. Powers with whom Marc DeSisto and DeSisto Law  Offices            __________________           ____________     ____________________        were on  brief  for  appellees Town  of  North  Smithfield,  Henrietta        Delage,  Christine  Davidson,  Lorraine  Nault, Richard  Smith,  Terri        Leoni, Richard Brady, Charles T. Shunney and Deborah Mancuso.                                 ____________________                                   February 1, 1996                                 ____________________                 Per Curiam.    In the  district  court, John  and  Diane                 __________            Wojcik filed a  32-count complaint including claims  under 42            U.S.C.    1983 and  under state law for  an array of offenses            including  kidnapping.  The  defendants included the  Town of            North Smithfield, the  Rhode Island Rape Crisis  Center, Inc.            ("Crisis  Center") and a number of school officials, teachers            and others.   All of these claims derived from two reports of            possible child  abuse, one  initiated by  a  teacher and  the            other by a Crisis Center employee teaching a special class in            school.  The facts are set out at some length in  Chief Judge            Lagueux's  thorough  opinion  in  Wojcik  v.  Town  of  North                                              ______      _______________            Smithfield, 874 F.  Supp. 508 (D.R.I.  1995), and we  confine            __________            ourselves to a skeletal summary.                 The  first incident occurred in March 1990 in connection            with a program conducted by  the Crisis Center on child abuse            and  other  topics  for  sixth  grade  children  at  a  North            Smithfield elementary school.  The Wojciks' daughter Mary was            a student  in the  class.   Based  on  her reactions  to  the            program  and what  she  said,  the  Crisis  Center  "teacher"            advised the  Rhode Island  Department of  Children and  Their            Families ("DCF") that  she suspected that  Mary might be  the            victim  of child  abuse  in the  form  of excessive  corporal            discipline.   A  DCF investigator  visited  the Wojcik  home,            asked questions, and concluded that no abuse had occurred.                                         -2-                                         -2-                 The second incident, involving a different teacher and a            different  Wojcik  child,  occurred almost  a  year  later in            January 1991.   The child, Katherine Wojcik,  made statements            to her  fifth grade teacher  that led the teacher  to believe            that excessive  physical punishment  was  being used  against            Katherine.  Later, reading journal entries made by Katherine,            the teacher's concerns grew, and she and the school principal            jointly  called DCF.   Another DCF investigation  occurred in            January  1991.    After  talking  to the  Wojciks  and  their            children,  DCF  closed  this  case  as  well.    The  lawsuit            followed.                 In January  1995, the  district  court on  a motion  for            summary  judgment dismissed a  number of the  Wojciks' claims            against  various defendants.    874  F. Supp.  at  530.   The            remaining claims were tried in April and May 1995, but at the            close of  the plaintiffs'  case, the  district court  granted            judgment as a matter of law under Fed. R. Civ. P. 50 in favor            of the remaining  defendants on all  remaining claims.   From            the  bench Judge Lagueux delivered a substantial oral opinion            that  is unreported.  These appeals followed challenging both            the summary judgment and the directed verdict.                 So  far  as  the  reports to  DCF  were  concerned,  the            district court concluded  that those  defendants involved  in            the making of the reports acted reasonably and in good faith.            As  to   the  section  1983   claims,  these   determinations                                         -3-                                         -3-            established  both the  lack  of  a constitutional  violation,            DeCosta v. Chabot, 59  F.3d 279, 280 (1st Cir. 1995), and the            _______    ______            presence  of qualified immunity.   Harlow v.  Fitzgerald, 547                                               ______     __________            U.S. 800 (1982).   As for the state claims,  Rhode Island law            requires  anyone with reasonable cause to suspect child abuse            to report  it to DCF  and provides that  a good  faith report            creates immunity to  a civil or criminal suit.   Rhode Island            General Laws    40-11-3(a), -4.  The district judge found the            reports  were  protected under  this provision  against state            claims based on the reports.                 On  appeal, the Wojciks  argue cogently that  the Crisis            Center    counselor,   and    later   Katherine's    teacher,            misunderstood what the children were saying; and, in the case            of the journal  entries, we are told that  Katherine now says            that the  entries were  inaccurate.   But state law  required            reports to be  made if a reasonable suspicion  existed; it is            DCF's   role--not    the   teacher's--to   carry    out   the            investigation; and nothing in this record seriously  suggests            any culpable  mishandling  or malice  in  the filing  of  the            reports with DCF.                   The  only novel  element in the  claims is  the Wojciks'            charge  that  the  reports aside,  the  Fourth  Amendment was            violated when school  officials transported Katherine by  car            from one  school to another  to permit a DCF  investigator to            talk with her about the  second incident.  The Wojcik sisters                                         -4-                                         -4-            were in different  schools, and the school  officials thought            that   it  would  be   more  comfortable,  in   a  manifestly            uncomfortable  situation, if the  children were together when            questioned.   Katherine was upset  by the trip and  went with            reluctance, if  not actual  resistance.  It  is on  this trip            that  the   Wojciks  also   based  their  kidnapping,   false            imprisonment and assault claims.                 The  Fourth Amendment has been applied to public schools            officials,  primarily   in  the   investigation  of   student            misconduct  or  crime.   E.g.,  Vernonia  School  District v.                                     ____   __________________________            Alton, 115 S. Ct. 2386 (1995); New Jersey v. T.L.O., 469 U.S.            _____                          __________    ______            325  (1985).  The Fourth Amendment, however, protects against            unreasonable seizures.  Nothing in  the present facts made it            ____________            unreasonable for the school, acting in loco parentis, to move                                                __ ____ ________            one  of the children from one school to another school in the            vicinity,  so that both children could be questioned together            by a  state official following  upon a possible  abuse report            made by one  of the teachers.   The claim  fails both on  the            merits and the qualified immunity grounds.                   Although  the Wojciks renew  their many state  claims on            appeal, the principal weight of their brief is on the federal            claims that we have just discussed.  The state claims made by            the  Wojciks are  largely answered  by  the district  court's            determinations  of  reasonableness  and  good  faith.     The            district  court  discussed  the  state  claims  both  in  its                                         -5-                                         -5-            published opinion  and its oral  one, and we have  nothing to            add to the  discussion.  874 F. Supp. at 524-25.  However the            state  immunity statute may  be construed, it  clearly covers            reports made reasonably and in good faith.                                    ___                 The district court, of course, was not the  fact finder.            In  granting summary judgment, its  rulings were based on the            lack  of  material  facts  in dispute;  and  in  granting the            directed  verdict, the  court's  rulings  determined that  no            reasonable jury could find  that the conduct in  question was            unreasonable or that  the defendants acted in bad  faith.  We            too think  that the  material facts  were essentially  beyond            reasonable  dispute.  The Wojciks say that the reasonableness            of the  defendants' conduct is  a proper issue for  the jury;            but issues of characterization, like issues of raw  fact, are            properly resolved by  the court when no reasonable jury could            find otherwise.                 We  appreciate the Wojciks'  sense of outrage  that they            have been subject to two embarrassing inquiries that found no            merit to any charge of child abuse.   But there is no way for            the government to protect  children without making  inquiries            that in many cases  do turn out to be baseless;  so, too, the            prosecution of crimes  leads in some cases  to acquittals and            intrusive  tax audits sometimes  produce refunds.   Where the            government  officials act reasonably and in good faith, there                                         -6-                                         -6-            is usually no federal remedy.  If the Wojciks were encouraged            to think otherwise, their advisors were mistaken.                   Official  misconduct  does  occur  and  local  officials            sometimes  do act  out of  malice or  incompetence.   We have            ourselves  reversed the district court where we thought there            was enough suspicion of official misconduct to defeat summary            judgment or  to require a section  1983 case to  proceed to a            jury.   Rubinovitz v.  Rogato, 60 F.3d  906 (1st  Cir. 1995).                    __________     ______            But here Judge Lagueux was scrupulously  careful:  he granted            summary  judgment only on certain claims and after exhaustive            discussion; and on the balance  of the case conducted a trial            that other  judges might well have deemed  unnecessary to the            point where he concluded that the claims were hopeless.  With            that, the Wojciks will have to be content.                 There  is a  substantial question  whether the  Wojciks'            appeal from  the  summary judgment  order was  timely, and  a            motion to  dismiss that appeal  is before us.   The notice of            appeal  was filed  late  and  the  Crisis  Center  defendants            contest on appeal  the district court's finding  of excusable            neglect in allowing the Wojciks' belated motion to extend the            time to appeal  under Fed.  R. App.  P. 4(a)(4).   This is  a            difficult question, see Gochis v.  Allstate Ins. Co., 16 F.3d                                ___ ______     _________________            12, 15 (1st Cir. 1994), but  we conclude that it need not  be            addressed   because  the  affirmance   on  the  merits  amply            vindicates the interests of those defendants.                                         -7-                                         -7-                 Affirmed.                 ________                                         -8-                                         -8-